Case 2:18-cv-14655-KM-SCM Document 55 Filed 10/30/20 Page 1 of 4 PageID: 319




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

RICHARD ZELMA,

      Plaintiff,

Vs.                                         Case No.: 2:18-cv-14655-KM-SCM

AUDINA HEARING INSTRUMENTS,
INC., HEAR BETTER FOR LIFE,
HEARING BETTER FOR LIFE, L. L. C.,
JOHN MONACO, Individually,
SARAH R. LOVE TRAURING, Individually,
VISROEL [ISREAL SRULY] MAX, Individually,
And MAXSIP TELECOM CORP, ET AL.

      Defendants.

AUDINA HEARING INSTRUMENTS, INC.
     Cross-Complainant,

Vs.

HEAR BETTER FOR LIFE, LLC and
JOHN MONACO,
     An Individual,

      Cross-Defendants.

__________________________________/

  MOTION TO DISMISS CROSS-CLAIM FILED BY DEFENDANTS MAX & MAXSIP
                          TELECOM CORP.
Case 2:18-cv-14655-KM-SCM Document 55 Filed 10/30/20 Page 2 of 4 PageID: 320




      COMES NOW, Robert W. Rasch, Esq. of the law firm of Robert W. Rasch, PA,

on behalf of Audina Hearing Instruments, Inc. (hereinafter “Audina”) files this

Motion to Dismiss the Cross-Claim for Indemnification filed by Defendants Max &

Maxsip pursuant to Rule 12 (b)(6) of the Federal Rules of Civil Procedure for failure

to state a cause of action, and states:

   1. In Paragraph 2 of the Cross-Claim for Indemnification, Defendants Max &

      Maxsip allege that they are entitled to indemnification from the co-

      Defendants, without identifying which co-defendants. Defendants Max

      and Maxsip give no legal basis for such allegation, and to the extent that

      the allegation is that the indemnification was as a result of some written

      agreement which was not attached to the Cross-Claim, such claim must be

      dismissed.

   2. In Paragraph 3 of the Cross-Claim for Indemnification, Defendants Max &

      Maxsip allege that they entered into a contract with Hear Better for Life

      and thus are entitled to indemnity for any liability from the actions of Hear

      Better for Life, but have not attached any written indemnification

      agreement.
Case 2:18-cv-14655-KM-SCM Document 55 Filed 10/30/20 Page 3 of 4 PageID: 321




   3. Yet, in the WHEREFORE language, Max & Maxsip assert entitlement to

      judgment only against Defendants Hear Better for Life, John Monaco and

      Sarah R. Love Trauring.

   4. As Defendants Max & Maxsip have asserted inconsistent allegations as to

      which Co-Defendants they are alleging this Cross-Claim for Indemnification,

      Defendant Audina respectfully requests this Court to grant this Motion to

      Dismiss as to Defendant Audina Hearing Instruments, Inc.

      Submitted this 30th day of October, 2020.



                                           /s/ Robert W. Rasch
                                           _______________________
                                           Robert W. Rasch, Esq.
                                           Fla. Bar No. 0890560
                                           ROBERT W. RASCH, P.A.
                                           1188 Buttonwood Circle
                                           Altamonte Springs, Florida 32714
                                           407-865-7473
                                           Fax 407-865-5979
                                           Email:
                                           rwrasch@robertwraschlaw.com
                                           robertwraschlaw@gmail.com

                                           Lawrence J. Friscia, Esq.
                                           Friscia & Associates
                                           Bar No.: 028812008
                                           199 Wilson Avenue
                                           Suite A
                                            Newark, New Jersey 07105
                                            Tel.: (973) 500-8024
Case 2:18-cv-14655-KM-SCM Document 55 Filed 10/30/20 Page 4 of 4 PageID: 322




                                              Fax: (888) 809-3747
                                              Email:
                                             lawrence.friscia@friscialaw.com

                         CERTIFICATE OF SERVICE

      A copy of this Motion to Dismiss has this day been filed in the Court’s file
and an electronic copy has been sent to all parties and counsel of record.

                                             /s/ Robert W. Rasch
                                             ______________________
                                             Robert W. Rasch, Esq.
